The appellant in his motion for rehearing contends that the trial court erred in failing to charge upon the defensive theory of purchase of the alleged stolen oats. No objection was made and no exception reserved to the charge because of a failure to embrace such instruction. We are not at liberty to strike down or nullify the provision of Art. 658, C. C. P., requiring objections to the court's charge to be presented before the same is read to the jury. A charge covering the explanation given by the appellant as to his possession of the oats was given by the court.
Appellant also insists that the evidence is not sufficient to support the conviction. We have re-examined the facts. They are set forth in the original opinion in Hays v. State, No. 17,622 (reported on page 156 of this volume), a companion case. We see no good reason to change our views on that question. We deem the facts sufficient to connect the appellant with the alleged burglary and the theft of the oats and also to disprove the explanation given by him. See Oglesby v. State,51 S.W.2d 587; Maples v. State, 70 S.W.2d 198; Sowell v. State,70 S.W.2d 422; Branch's Ann. P. C., Sec. 2346. *Page 177 
Believing that the case was properly disposed of on original submission, appellant's motion for rehearing is overruled.
Overruled.